Citation Nr: 0906553	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with memory loss.

2.  Entitlement to service connection for headaches, to 
include as due to exposure from chemical warfare agents 
and/or due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for a skin rash, to 
include as due to exposure from chemical warfare agents 
and/or due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for chronic fatigue, to 
include as due to exposure from chemical warfare agents 
and/or due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for generalized muscle 
and joint pain, to include as due to exposure from chemical 
warfare agents and/or due to an undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for a sleep 
disturbance/sleep disorder, to include as due to exposure 
from chemical warfare agents and/or due to an undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and mother


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1984 to July 1984 and from January 1991 to 
January 1992.  The veteran served in the Southwest Asia 
Theater of Operations.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Seattle, Washington (RO). 
 
A hearing was held in November 2008 before the undersigned 
Veterans Law Judge sitting at the RO.  At the hearing the 
veteran indicated that he wanted to expand the issues on 
appeal to include service connection for headaches, a skin 
rash, fatigue, generalized muscle and joint pain, and sleep 
disturbance/sleep disorder, to include as due to exposure 
from chemical warfare agents and/or due to an undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.  (See November 2008 Hearing Transcript, p. 
16).  The issues have been rephrased accordingly.

The issues of entitlement to service connection for service 
connection for post-traumatic stress disorder (PTSD) with 
memory loss; and headaches, a skin rash, chronic fatigue, 
generalized muscle and joint pain, and sleep 
disturbance/sleep disorder, to include as due to exposure 
from chemical warfare agents and/or due an undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117 are addressed in the REMAND portion of the 
decision below and are RE MANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The claims file reveals that additional RO action on the 
claims on appeal is warranted. 

The veteran stated that he worked as a military police for 
six months while stationed in Saudi Arabia.  The veteran 
alleges that he was exposed to multiple attacks.  (See 
November 2008 Hearing Transcript, p. 4).  He further stated 
that a missile dropped within a quarter of a mile from where 
he was located.  He also testified that he was a body 
collector for a time period, where in he would detain Iraqi 
combatants for repatriation back to their own governments.  
The Board notes that the veteran was not sent a PTSD 
questionnaire and that further development regarding his 
stressors is warranted.

Additionally, the veteran asserts that he has suffered from 
PTSD since 1992.  VA treatment records indicate that the 
veteran has had psychiatric treatment for recurring 
depression.  In an assessment in October 1997, the veteran 
denied symptoms of depression and was referred for evaluation 
of memory complaints.  A December 2007 psychological 
assessment showed inconsistent or variable attention and 
memory problems.  The examiner opined that the veteran's 
complaints were consistent with sleep apnea and sleep 
deprivation and resulted from chronic fatigue.  The veteran 
was hospitalized in May 2000 secondary to a drug overdose and 
a suicide attempt.  The precipitating stressors were noted to 
be a fight with his wife, managing a struggling Radio Shack 
store, unhappiness with his VA physicians, and finding out 
about his mother's lung cancer.  The veteran stated that the 
onset of his depression was March 2000 after he injured his 
back.  The veteran was again hospitalized in September 2005 
secondary to complaints of depression and suicidal ideation.  
VA treatment records reflect that the veteran has been 
diagnosed with major depressive disorder, secondary to 
medical problems.  (See VA Treatment records dated in 
November 2007, July 2008).  An August 2005 VA treatment 
record diagnosed the veteran with major depressive disorder 
and PTSD.  An October 2006 VA treatment record noted that the 
veteran suffered from chronic depression and issues of PTSD.  
Although, the veteran underwent a VA mental status 
examination for mental disorders in June 2006, the examiner 
was only asked to comment on the veteran's depressive 
disorder.  A VA examination is warranted to determine the 
current nature, extent and etiology of the veteran's PTSD, 
and to determine if the veteran's condition is related to or 
had its onset during service.  Pursuant to the VCAA, such an 
examination is required to adjudicate the veteran's claim.  
See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4), 3.307, 
3.309. 
 
Further, the veteran served in Southwest Asia from January 
30, 1991 to December 3, 1991 (Kuwait/Iraq).  Consequently, 
the Board finds that he is a Persian Gulf veteran within the 
meaning of 38 U.S.C.A. § 1117(a)(1) and 38 C.F.R. § 
3.317(a)(3).  Under the applicable statute and regulation, 
compensation is warranted for a Persian Gulf veteran who 
exhibits objective indications of a "qualifying chronic 
disability" that became manifest during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent during the presumptive period prescribed by the 
Secretary.  The Board notes that the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement to compensation to be established is 
December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, 
the chronic disability must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), 
(b). 
 
The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3). 
 
Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 U.S.C.A. § 1117(g).

Even though earlier VA examinations conducted may not have 
shown the presence of a qualifying chronic disability that 
does not mean the veteran does not now have the claimed 
disability.  [Parenthetically, the Board notes that, in 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim]. 

Here, the veteran's service treatment records are negative 
for complaints of sleep apnea, obesity, chronic fatigue 
syndrome, arthritis, hypertension, migraine headaches, 
chronic daily headaches, and chronic intermittent fevers of 
unknown origin.  There is a complaint for lower back pain 
when the veteran stepped in a hole while running.  (See April 
1984 Service Treatment Record).

Post-service treatment records and examination reports show, 
in part, diagnoses of chronic back pain, joint and muscle 
pain, sleep apnea, obesity, chronic fatigue syndrome, 
arthritis, hypertension, migraine headaches, chronic daily 
headaches, and chronic intermittent fevers of unknown origin.  
(See VA Treatment records dated in September 2005, November 
2007, and July 2008).  A June 2006 VA examination for 
headaches noted, in part, that the veteran's generalized 
chronic headaches could be related to his chronic fatigue and 
sleep apnea.  In a June 2006 VA examination for chronic 
fatigue, the examiner concluded that the veteran did not meet 
the criteria for chronic fatigue syndrome.  He further stated 
that the fatigue is attributed to the sleep apnea.  He also 
stated that the muscle and joint problems were related to his 
obesity and sleep disturbance.  In a June 2006 VA examination 
for generalized muscle aches or weakness and migratory joint 
pain, the examiner concluded that the chronic aches and pains 
were due to his weight.  The examiners, however, did not 
opine as to whether the headaches, fatigue, generalized 
muscle aches or weakness, migratory joint pain, or sleep 
apnea were related to service, to include as due to exposure 
from chemical warfare agents and/or due to an undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.  The examiners were only asked to "comment 
on role the veteran's obesity and sleep apnea and depression 
probably play[ed] in causing his fatigue separate from any 
fatigue syndrome."  (See May 2006 VA request).  Further, the 
examiner was not provided the veteran's service treatment 
records.

In sum, the RO has not sought an opinion as to whether such 
disabilities are related to the veteran's period of service, 
to include as due to exposure from chemical warfare agents 
and/or due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.  Thus, 
further examination is warranted to identify any chronic 
disabilities manifested by the claimed symptoms and to 
address whether any such disability found on examination is 
related to service, to include as due to exposure from 
chemical warfare agents and/or due to an undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.  [Parenthetically, the Board observes that a new 
etiological theory for service connection, such as due to an 
undiagnosed illness, does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).] 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records from the Portland VA 
Medical Center, following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.   
 
The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
veteran's claims for service connection for various 
disabilities, to include as due to exposure from chemical 
warfare agents and/or due to an undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the veteran from the Portland, Oregon VA 
Medical Center since September 2007.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file. 

The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 
 
2.  The RO should ask the veteran to 
provide more specific information 
regarding his reported stressful events 
during service.  This includes supporting 
details such as the specific location, 
name of any individuals involved, and 
time frames during which the claimed 
incidents occurred (preferably, within no 
more than a 60-day time period for each 
claimed incident).

3.  Advise the veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  Advise the veteran 
that this information is vitally 
necessary in order to obtain supportive 
evidence of the claimed stressful events 
he experienced; without which, his claim 
may be denied.

4.  With this information, the RO should 
review the file and prepare a summary of 
all of the veteran's claimed in-service 
stressors.  This summary, as well as any 
additional information obtained from the 
veteran concerning his alleged stressors 
and any relevant information from his 
service personnel records, should be sent 
to the U. S. Army and Joint Services 
Records Research Center (JSRRC), 
requesting that an attempt be made to 
independently verify the claimed 
stressors.  The JSRRC should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.  A search of unit and 
organizational histories should be 
conducted in an effort to verify attacks 
and casualties if deemed necessary.

5.  After receiving a response from 
JSRRC, the RO should make a determination 
as to which (if any) stressors are 
corroborated, to include consideration as 
to whether the veteran was involved in 
combat.  If the RO determines that the 
veteran was involved in combat, then 
corroborative evidence is not required 
regarding any combat-related stressors.

6.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated as 
verified, and that only the verified 
stressor(s) may be used as a basis for a 
diagnosis of PTSD.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

All necessary tests should be conducted, 
and the examiner must rule in favor of or 
exclude a diagnosis of PTSD.  The 
examination report should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  The examiner should provide a 
complete rationale for any opinions 
provided.  If the examiner diagnoses the 
veteran as having PTSD, then the examiner 
should indicate the verified stressor(s) 
underlying that diagnosis.  The report of 
the psychiatric examination should be 
associated with the veteran's claims 
folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.

7.  The veteran should also be afforded 
VA examinations by appropriate 
physicians, at a VA medical facility, to 
determine the nature and extent of all 
pathology, which may be present, 
pertaining to headaches, a skin rash, 
fatigue, generalized muscle and joint 
pain, and sleep disturbance/sleep apnea.  
The entire claims file, to include a 
complete copy of the remand
must be made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions. 
 
The purpose of the examinations is to 
identify all signs of disorders 
manifested by headaches, a skin rash, 
generalized muscle and joint pain, and 
sleep disturbance/sleep apnea, or 
fatigue-like symptoms which the veteran 
claims to experience on a chronic basis 
as a result of his Persian Gulf War 
service.  A complete history, which 
includes the time of initial onset and 
the frequency and duration of his 
symptomatology, should be elicited from 
the veteran.  All appropriate tests (to 
include x-rays) and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to each 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail. 
 
After reviewing the claims file and 
examining the veteran, the examiner(s) 
should expressly state an opinion as to 
whether any disorders manifested by 
headaches, a skin rash, fatigue, 
generalized muscle and joint pain, and 
sleep disturbance/sleep apnea is/are 
attributable to a known clinical 
diagnosis (for example, migraine 
headaches, sleep apnea, or chronic 
fatigue syndrome). 
 
For any headaches, a skin rash, 
generalized muscle and joint pain, sleep 
disturbance/sleep apnea, and fatigue-like 
symptoms, which are attributable to a 
known diagnosis, the examiner(s) should 
offer an opinion as to the most probable 
etiology and date of onset of any 
disorder that is diagnosed and whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
diagnosed disorder was incurred in or 
aggravated by service.  
 
For any of the above signs and symptoms, 
which are not attributable to a known 
diagnosis, the findings should reflect 
all objective indications of chronic 
disability to include either objective 
medical evidence perceptible to a 
physician or other, non-medical 
indicators that are capable of 
independent verification.  38 C.F.R. § 
3.317(a)(2) (2008).  Finally, the 
examiner(s) should express his or her 
opinion as to whether any a skin rash, 
generalized muscle and joint pain, sleep 
disturbance/sleep apnea, and fatigue-like 
symptoms are "chronic" (as having 
existed for 6 months or more or as having 
resulted in intermittent episodes of 
improvement and worsening over a 6-month 
period) or was caused by a supervening 
condition or event after January 1992. 
 
The examiner(s) should clearly outline 
the rationale for any opinion expressed, 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why. 
 
8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection remaining on appeal, 
in light of all pertinent evidence and 
legal authority.  In adjudicating each 
claim all applicable theories of 
entitlement to service connection should 
be considered, to include direct service 
connection, secondary, or as due to 
undiagnosed illness or chemical warfare 
exposure, as appropriate.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


